 


109 HR 2335 IH: Meth-Endangered Children Protection Act of 2005
U.S. House of Representatives
2005-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2335 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2005 
Mr. Cooper (for himself, Mr. Wamp, Ms. Jackson-Lee of Texas, Mr. Ross, Mrs. Christensen, Mr. Towns, Mr. Matheson, Mr. Case, Mr. Ford, Mr. Payne, Mr. Etheridge, Mr. Kind, Ms. Hooley, Mr. Davis of Tennessee, Mr. Reichert, and Mr. Moore of Kansas) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to provide for demonstration projects for the purpose of providing comprehensive services with respect to the problems of children who have been removed from environments in which methamphetamine is unlawfully manufactured, distributed, or dispensed. 
 
 
1.Short titleThis Act may be cited as the Meth-Endangered Children Protection Act of 2005. 
2.Services for children regarding exposure to methamphetaminePart A of title V of the Public Health Service Act (42 U.S.C. 290aa et seq.) is amended by adding at the end the following section: 
 
506C.Services for children regarding exposure to methamphetamine 
(a)In generalThe Secretary may make grants to States for carrying out demonstration projects for the purpose of providing comprehensive services with respect to the problems of children who have been removed from environments in which methamphetamine is unlawfully manufactured, distributed, or dispensed. 
(b)Preference in making grantsIn making grants under subsection (a), the Secretary shall give preference to States in which, relative to other States, there is a substantial incidence or prevalence of occurrences of the unlawful manufacturing, distribution, or dispensing of methamphetamine. 
(c)Certain servicesServices that may be provided under a grant under subsection (a) include health services, mental health services, services regarding the transition from homes described in such subsection to appropriate residential environments, developmental evaluations and services, and other services determined to be appropriate by the Secretary to provide assistance regarding the problems of children described in such subsection. 
(d)Requirement of matching funds 
(1)In generalWith respect to the costs of a demonstration project to be carried out under subsection (a), the Secretary may make a grant under such subsection only if the State involved agrees to make available (directly or through donations from public or private entities) non-Federal contributions toward such costs in an amount that is not less than 50 percent of such costs ($1 for each $1 provided in the grant). 
(2)Determination of amount contributedNon-Federal contributions required in paragraph (1) may be in cash or in kind, fairly evaluated, including plant, equipment, or services. Amounts provided by the Federal Government, or services assisted or subsidized to any significant extent by the Federal Government, may not be included in determining the amount of such non-Federal contributions. 
(e)Application for grantA grant may be made under subsection (a) only if an application for the grant is submitted to the Secretary and the application is in such form, is made in such manner, and contains such agreements, assurances, and information as the Secretary determines to be necessary to carry out this section. 
(f)EvaluationsThe Secretary shall, directly or through contracts with public or private entities, provide for evaluations of demonstration projects under subsection (a) in order to determine the quality and effectiveness of the services provided to children by the projects. Such an evaluation may not be conducted with respect to a project before the expiration of the 24-month period beginning on the date on which a grant under such subsection is first made for the project. 
(g)Authorization of appropriationsFor the purpose of carrying out this section, there is authorized to be appropriated $10,000,000 for each of the fiscal years 2006 through 2010.. 
 
